Exhibit 10.2
REGISTRATION RIGHTS AGREEMENT
     THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made and entered
into as of September 16, 2010, by and among THOR INDUSTRIES, INC., a Delaware
corporation (the “Company”), and certain holders of shares of capital stock of
the Company whose names are listed on the signature pages hereto (collectively,
the “Shareholders” and, together with the Company, are referred to herein,
individually, as a “Party” and collectively, as the “Parties”).
W I T N E S S E T H:
     WHEREAS, pursuant to that certain Stock Purchase Agreement, dated as of the
date hereof, by and among the Company; Heartland RV Holdings, L.P., a Delaware
limited partnership (“Seller”); Towable Holdings, Inc., a Delaware corporation;
Heartland Recreational Vehicles, LLC, an Indiana limited liability company;
Catterton Partners VI, L.P., a Delaware limited partnership, and Catterton
Partners VI Offshore, L.P., a company organized and existing under the laws of
the Cayman Islands (as amended or restated from time to time, the “Purchase
Agreement”), the Company has issued shares of its common stock, par value $.10
per share (“Common Stock”) to Seller, which, immediately after giving effect
thereto, has been distributed to the Shareholders as partial consideration for
the transactions contemplated by the Purchase Agreement;
     WHEREAS, pursuant to the Purchase Agreement, the Company has agreed to file
with the SEC (as defined below) a Registration Statement on Form S-3 (or in
certain circumstances as set forth herein, Form S-1) covering the resale by
certain Holders (as defined below) of their Registrable Securities (as defined
below);
     WHEREAS, pursuant to the Purchase Agreement, the Company has agreed to file
with the SEC one or more additional Registration Statements on Forms S-3 (or in
certain circumstances as set forth herein, Form S-1) covering the resale by the
other Holders of their Registrable Securities; and
     WHEREAS, the execution and delivery of this Agreement by the Company and
each of the Shareholders is a condition to the consummation of the transactions
contemplated by the Purchase Agreement.
     NOW, THEREFORE, in consideration of the mutual promises, covenants,
agreements and conditions set forth in this Agreement and for other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the Parties hereby agree as follows:
     1. DEFINITIONS
          1.1. For purposes of this Agreement, the terms set forth below shall
have the following meanings:

 



--------------------------------------------------------------------------------



 



          “Affiliate” shall mean any Person (as defined below) that, directly or
indirectly, through one or more intermediaries controls, is controlled by, or is
under common control with, such other Person.
          “Blackout Period” shall have the meaning set forth in Section 4.1(b).
          “Business Day” shall mean those days on which lending institutions in
the State of New York are not required or permitted to be closed.
          “Catterton” means each of Catterton Partners VI, L.P., a Delaware
limited partnership, Catterton Partners VI Offshore, L.P., a Cayman Islands
limited partnership, CP6 Interest Holdings, L.L.C., a Delaware limited liability
company, CPVI Coinvest, LLC, a Delaware limited liability company, and each of
their permitted transferees; provided, that no permitted transferee shall be a
Shareholder Representative unless so designated by Catterton Partners VI, L.P.
          “Closing Date” shall mean the date of execution of this Agreement.
          “Common Stock” shall have the meaning set forth in the recitals.
          “Company Indemnified Parties” shall have the meaning set forth in
Section 7.2.
          “Company Shares” shall mean the shares of Common Stock that were
issued to the Shareholders on the Closing Date.
          “Control”, “controlled by” and “under common control with”, as used
with respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through ownership of voting securities or otherwise.
          “Dispose” or “Disposition” shall mean, with respect to the Registrable
Securities, any assignment, transfer, pledge, hypothecation or encumbrance, any
offer or grant of any option for or participation in, any issuance of any
derivative security based on, or any put, call or similar arrangement with
respect thereto.
          “Effectiveness Period” shall have the meaning set forth in
Section 3.1(c).
          “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
          “Holder” shall mean each of the Shareholders and its permitted
transferees.
          “Holder Indemnified Parties” shall have the meaning set forth in
Section 7.1.
          “Holders’ Special Counsel” shall mean the law firm named in writing by
the Shareholder Representatives and delivered to the Company.
          “Indemnified Party” shall have the meaning set forth in Section 7.3.
          “Indemnifying Party” shall have the meaning set forth in Section 7.3.

2



--------------------------------------------------------------------------------



 



          “Losses” shall have the meaning set forth in Section 7.1.
          “NYSE” shall have the meaning set forth in Section 4.1(j).
          “Participating Holder” shall mean a Holder who has elected to include
its Registrable Securities in a Registration Statement.
          “Person” means any person (including, without a limitation a “person”
as defined in Section 13(d)(3) of the Exchange Act), firm, corporation, company,
partnership, trust, incorporated or unincorporated association, limited
liability company, joint venture, joint stock company, government (or an agency
or political subdivision thereof) or other entity of any kind, and shall include
any successor (by merger or otherwise) of any such entity.
          “Purchase Agreement” shall have the meaning set forth in the recitals.
          “Register”, “registered” and “registration” shall refer to a
registration effected by preparing and filing a registration statement or
statements or similar documents in compliance with the Securities Act and
pursuant to Rule 415 under the Securities Act, or any successor rule providing
for the offering of securities on a continuous or delayed basis (“Rule 415”),
and the declaration or ordering of effectiveness of such registration statement
or document by the SEC.
          “Registrable Securities” shall mean (i) the Unrestricted Shares held
by the Holders and (ii) the shares of Common Stock issued or issuable with
respect to the Unrestricted Shares referred to in clause (i) by virtue of any
stock split, stock combination, stock dividend or reclassification, or pursuant
to a merger, consolidation, reorganization, recapitalization or other similar
event; provided, however, shares of capital stock referred to in clauses (i) and
(ii) that are considered to be Registrable Securities shall cease to be
Registrable Securities (A) upon the sale thereof pursuant to a registration
statement declared effective by the SEC, (B) at such time as they are eligible
to be sold without restriction pursuant to Rule 144 (as defined below), (C) when
such securities cease to be outstanding, or (D) upon the sale thereof in a
private transaction where the transferor’s rights under this Agreement are not
assigned or are improperly assigned pursuant to the terms and conditions of this
Agreement.
          “Registration Statement” means a Registration Statement on Form S-1
(or any successor form) or Form S-3 (or any successor form), as applicable,
filed with the SEC pursuant to the Securities Act that covers any of the
Registrable Securities pursuant to the provisions of this Agreement, and all
amendments and supplements to any such Registration Statements, including
post-effective amendments, in each case including all exhibits thereto and all
materials incorporated by reference therein.
          “Restricted Shareholder” shall have the meaning given to such term in
the Stock Restriction Agreement.
          “Rule 144” shall mean Rule 144 promulgated under the Securities Act
(or any successor rule).
          “Rule 144(c)” shall mean Rule 144(c) promulgated under the Securities
Act (or any successor rule).

3



--------------------------------------------------------------------------------



 



          “S-3 Eligible” shall mean that the Company is in compliance with all
requirements set forth by the SEC in order to file a Registration Statement on
Form S-3.
          “SEC” shall mean the Securities and Exchange Commission.
          “Securities Act” shall mean the Securities Act of 1933, as amended.
          “Shareholder Representatives” shall mean (a) Catterton, for so long as
it is a Holder or (b) if Catterton is no longer a Holder, the Holder designated
by a majority of Participating Holders.
          “Stock Restriction Agreement” shall mean that certain Stock
Restriction Agreement, dated as of the date hereof, by and among the Company and
certain of the Shareholders.
          “Unrestricted Shares” shall mean the Company Shares held by the
Holders that are not subject to the transfer restrictions set forth in the Stock
Restriction Agreement, or will not be subject to such transfer restrictions
within two (2) years of the date of filing the S-3 Registration Statement or the
S-1 Registration Statement, as the case may be.
     2. TRANSFERS OF THE REGISTRABLE SECURITIES AND THE REGISTRATION RIGHTS
          Notwithstanding the registration rights granted by the Company to the
Holders who are party to the Stock Restriction Agreement pursuant to this
Agreement, the Disposition of such Registrable Securities and the registration
rights relating thereto shall be in all respects subject to the transfer
restrictions set forth in Section 10.3 and in the Stock Restriction Agreement,
as applicable.
     3. REGISTRATION RIGHTS
          3.1. Registration Statement.
     (a) As soon as reasonably practicable following the date that the Company
becomes S-3 Eligible, but in no event after July 1, 2011 (the “Registration
Deadline”), the Company shall file with the SEC a Registration Statement on Form
S-3 (the “S-3 Registration Statement”) covering the registration of the
Registrable Securities held by all of the Shareholders that are Unrestricted
Shares; provided, that if the Company is not S-3 Eligible on the Registration
Deadline, the Company, as promptly as practicable (but in no event later than
thirty (30) days after the date that is one (1) year following the date hereof)
shall file a Registration Statement on Form S-1 (the “S-1 Registration
Statement”) covering the registration of the Registrable Securities held by all
of the Shareholders that (i) are Unrestricted Shares and (ii) which cannot be
sold to the public pursuant to Rule 144 without restriction within one (1) year
following the date hereof; provided, that the Company shall be required to file
an S-1 Registration Statement covering the registration of Registrable
Securities held by any transferee of any Shareholder only to the extent that
such transferee is an Affiliate of such Shareholder. Notwithstanding the
foregoing, if the Company is required to file an S-1 Registration Statement
pursuant to the previous sentence, such S-1 Registration Statement shall, solely
if requested by Catterton, cover the registration of all

4



--------------------------------------------------------------------------------



 



Unrestricted Shares held by Catterton regardless of whether such Unrestricted
Shares can be sold to the public pursuant to Rule 144. In the event that
Catterton requests that the Company file such S-1 Registration Statement, the
Company shall provide prompt written notice to Brian R. Brady of such request
and Brian R. Brady shall have the option, by providing written notice to the
Company, to include any Unrestricted Shares held by him in such S-1 Registration
Statement.
     (b) The Company shall use reasonable best efforts to cause the SEC to
declare the Registration Statement effective pursuant to Rule 415 as promptly as
practicable following its filing.
     (c) The Company shall keep the Registration Statement effective at all
times until the earlier of (i) such time as all of the Registrable Securities
registered thereunder have been disposed of in accordance with the intended
method of disposition set forth in such Registration Statement declared
effective by the SEC, (ii) (x) in the case of the S-3 Registration Statement,
such date that is twenty-four (24) months after the effective date of the S-3
Registration Statement, and (y) in the case of the S-1 Registration Statement,
such date that is one hundred and twenty (120) days after the effective date of
the S-1 Registration Statement; provided, that any S-1 Registration Statement
filed with respect to Unrestricted Shares held by Catterton and Brian Brady
which can otherwise be sold to the public pursuant to Rule 144, such date that
is ninety (90) days after the effective date of such S-1 Registration Statement,
and (iii) such time as all of the Registrable Securities registered thereunder
can be sold without restriction to the public pursuant to Rule 144 (the period
ending on such time or date in clauses (i), (ii) and (iii) of this
Section 3.1(c) (such period, the “Effectiveness Period”).
          3.2. Limitation. Notwithstanding the provisions of this Section 3, the
Company shall not be obligated to include any Registrable Securities that a
Holder desires to include in a Registration Statement pursuant to Section 3 or
maintain the effectiveness of any Registration Statement with respect to a
Holder pursuant to this Section 3, if all of the Registrable Securities that
such Holder desires to include or all of the Registrable Securities held by such
Holder then registered under such Registration Statement, as applicable, may, in
the written opinion of the Company’s counsel, be sold without registration under
the Securities Act pursuant to Rule 144(e), to the extent such Holder is an
“affiliate” as defined in Rule 144(a)(1).
     4. REGISTRATION PROCEDURES
          4.1. Registration Statement. Whenever registration of the Registrable
Securities is required pursuant to this Agreement, the Company shall use
reasonable best efforts to effect the registration of such Registrable
Securities in accordance with the intended method of distribution thereof, as
promptly as practicable, and in connection with any such request, the Company
shall:
     (a) Participation in Preparation. Permit the Shareholder Representatives
and the Holders’ Special Counsel to review and comment on each Registration
Statement, prospectus, amendment or supplement, as the case may be, a reasonable
period of time prior to the filing of same with the SEC.

5



--------------------------------------------------------------------------------



 



     (b) Effectiveness; Blackout Periods. Keep the Registration Statements
effective pursuant to Rule 415 for the respective Effectiveness Periods set
forth in Section 3.1(c); provided, however, if at any time after the effective
date of a Registration Statement, the Company, based upon the advice of its
counsel, determines in good faith that maintaining the effectiveness of a
Registration Statement would require disclosure of non-public material
information that is not in the best interests of the Company to disclose, then
the Company may require the Participating Holders not to make any sale or sales
of Registrable Securities pursuant to the respective Registration Statement
until the Company gives the Participating Holders notice that they can
re-commence sales of the Registrable Securities (the period commencing on the
date specified in the blackout notice and ending on the date specified in the
re-commencement notice, the “Blackout Period”); provided, that in no event shall
any single Blackout Period exceed sixty (60) days; and provided, further, that
the Company shall not invoke a Blackout Period more than three (3) times or for
more than one hundred twenty (120) days in the aggregate in any three hundred
sixty (360) day period.
     (c) Amendments. Prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to each Registration Statement and
the prospectus used in connection with the Registration Statement as may be
necessary to keep such Registration Statement continuously effective and cause
the related prospectus to be supplemented by any required prospectus supplement,
and as so supplemented to be filed pursuant to Rule 424 (or any similar
provisions then in force) promulgated under the Securities Act at all times
during the respective Effectiveness Period, and, during such period, comply with
the provisions of the Securities Act and the Exchange Act applicable to the
Company in order to permit the disposition by the Participating Holders of the
Registrable Securities subject to the respective Registration Statement.
     (d) Copies. Promptly furnish to each Participating Holder and the Holders’
Special Counsel one copy of the Registration Statement registering its
Registrable Securities and any amendment thereto, each prospectus and each
amendment or supplement relating thereto, including all financial statements and
schedules, and, to the extent so requested, all documents incorporated by
reference in such Registration Statement, and all exhibits thereto, and such
number of copies of a prospectus and all amendments and supplements thereto and
such other documents as each Participating Holder may reasonably request in
order to facilitate the disposition of the Registrable Securities owned by such
Participating Holder.
     (e) Blue Sky. Prior to any public offering of Registrable Securities, the
Company shall use its best efforts to register and qualify (or seek an exception
from registration or qualification) such Registrable Securities under the
securities or “blue sky” laws of such jurisdictions that each Participating
Holder may reasonably request in writing, prepare and file in those
jurisdictions such amendments (including post-effective amendments) and
supplements to such registrations and qualifications as may be necessary to
maintain the effectiveness thereof at all times during the respective
Effectiveness Period, take such other actions as may be reasonably necessary to
maintain such registrations and qualifications and the effectiveness thereof at
all times during the respective Effectiveness Period, and take all other actions
reasonably necessary or advisable to qualify the Registrable Securities for sale
by the Participating Holders in such jurisdictions; provided, however, the
Company shall not be required in connection therewith or as a condition thereto
(x) to qualify generally to do business

6



--------------------------------------------------------------------------------



 



or file a general consent to service of process, or (y) subject itself to
material taxation in any jurisdiction where it would not otherwise be required
to qualify or to consent to service of process or to become subject to taxation
but for the provisions set for in this Section 4.1(e).
     (f) 10b-5 Notification. Promptly notify each Participating Holder of the
occurrence of any event as a result of which the prospectus included in a
Registration Statement, as then in effect, includes an untrue statement of a
material fact or omits to state a material fact required to be stated therein or
necessary to make the statements therein not misleading in light of the
circumstances then existing or which requires the Company to amend or supplement
such Registration Statement due to the receipt by the Company of new or
additional information about a Participating Holder or such Participating
Holder’s intended plan of distribution of his, her or its Registrable
Securities; and, in such event, the Company, subject to Section 4.1(b),
(x) shall promptly supplement or amend such Registration Statement to correct
such untrue statement or omission or to reflect such new or additional
information, so that, as thereafter delivered by any Participating Holder to any
purchaser of such securities, such prospectus, as supplemented or amended, shall
not include an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances under which they were made, and
(y) shall promptly furnish to each Participating Holder that number of copies of
such supplement to or amendment of such prospectus as any Participating Holder
may reasonably request.
     (g) Notification of Stop-Orders; Suspensions of Qualification and
Exemptions. Promptly notify each Participating Holder of the issuance by the SEC
of any stop-order or any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose and the Company agrees to use reasonable best
efforts to (x) prevent the issuance of any such stop-order, and in the event of
such issuance, to obtain the withdrawal of any such stop order and (y) obtain
the withdrawal of any order suspending or preventing the use of any related
prospectus or suspending the qualification of any Registrable Securities
included in such Registration Statement for sale in any jurisdiction at the
earliest practicable date.
     (h) Earnings Statements. Make generally available to its security holders
as soon as practicable, but not later than ninety (90) days after the close of
the period covered thereby, an earnings statement (in form complying with the
provisions of Rule 158 under the Securities Act) covering a twelve (12) month
period beginning not later than the first (1st) day of the Company’s fiscal
quarter next following the effective date of the respective Registration
Statement.
     (i) Due Diligence. Make available, at reasonable times and places, for
inspection by a Participating Holder and the Holders’ Special Counsel for a
reasonable period prior to the filing of a Registration Statement, all documents
incorporated by reference in such Registration Statement, each prospectus
included therein, and each amendment thereof or supplement thereto, all
pertinent financial and other records, pertinent corporate documents and
properties of the Company, as shall be reasonably necessary to enable each
Participating Holder to conduct a reasonable investigation within the meaning of
the Securities Act; provided that any records, information or documents that are
designated by the Company in writing as confidential shall be kept confidential
by such person unless disclosure of such records, information or documents is

7



--------------------------------------------------------------------------------



 



required by law or court or administrative order or any governmental authority
having jurisdiction.
     (j) Listing Requirements. Use its reasonable best efforts to secure and
maintain the listing of the Registrable Securities on the New York Stock
Exchange (the “NYSE”) or on any other securities exchange on which similar
securities issued by the Company are then listed.
     (k) Stock Certificates. Cooperate with each Participating Holder to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legends) representing Registrable Securities and enable such
certificates to be in such denominations or amounts as any Participating Holder
may reasonably request and be registered in such names as such Participating
Holder may reasonably request. The Company shall give appropriate instructions
to the Company’s transfer agent to cause the transfer agent to deliver
certificates representing the Registrable Securities without any restrictive
legends upon receipt of the Participating Holder’s certification that such
Registrable Securities have been sold pursuant to a Registration Statement
contemplated hereby.
     (l) Agreements. Take all other reasonable actions (including entering into
customary agreements) necessary to expedite and facilitate the disposition by
the Participating Holders of Registrable Securities pursuant to a Registration
Statement.
          4.2. Rule 144 Reporting; Removal of Legends.
     (a) With a view to making available the benefits of Rule 144 and certain
other rules and regulations of the SEC that may permit the sale of the
Registrable Securities to the public without registration, the Company covenants
that it shall:

  (i)   make and keep public information regarding the Company available as
those terms are understood and defined in Rule 144;     (ii)   file with the SEC
in a timely manner all reports and other documents required of the Company under
the Securities Act and the Exchange Act; and     (iii)   furnish to any Holder
forthwith, upon written request, a written statement by the Company as to its
compliance with the reporting provisions contained in Rule 144(c) under the
Securities Act, a copy of the most recent annual or quarterly report of the
Company, and such other reports and documents so filed as any Holder may
reasonably request in availing itself of any rule or regulation of the SEC
allowing a Holder to sell any of the Registrable Securities without
registration.

     (b) The Company shall give appropriate instructions to the Company’s
transfer agent to cause the transfer agent to deliver certificates representing
the Registrable Securities without any restrictive legends upon receipt of the
Holder’s certification that such Registrable Securities have been sold pursuant
to Rule 144. Each Holder shall, to the extent requested by the Company’s
transfer agent, cause its legal counsel to deliver to the Company’s transfer
agent an

8



--------------------------------------------------------------------------------



 



opinion in customary form as may be required to remove such restrictive legends
following a sale pursuant to Rule 144.
     5. OBLIGATIONS OF THE PARTICIPATING HOLDERS AND HOLDERS
          5.1. Each Participating Holder and Holder, as the case may be, shall:
     (a) furnish to the Company such information regarding the intended plan of
distribution of its Registrable Securities that pursuant to applicable law is
required to be included in a Registration Statement or any amendment thereto;
     (b) upon receipt of any notice from the Company of the happening of any
event of the kind described in Section 4.1(b) or 4.1(f), forthwith discontinue
disposition of Registrable Securities pursuant to the respective Registration
Statement until such Participating Holder’s receipt of the re-commencement
notice contemplated by Section 4.1(b) or copies of the supplemented or amended
prospectus contemplated by Section 4.1(f), and, if so directed by the Company,
such Participating Holder will deliver to the Company (at the Company’s expense)
all copies, other than permanent file copies then in such Participating Holder’s
possession, of the prospectus covering such Registrable Securities current at
the time of receipt of such notice. In the event the Company shall give any such
notice under Sections 4.1(b) or 4.1(f) (other than as a result of the receipt by
the Company of new or additional information about a Participating Holder or
such Participating Holder’s intended plan of distribution), the Company shall
extend the Effectiveness Period by the number of days during the period from and
including the date of the giving of such notice pursuant to Sections 4.1(b) or
4.1(f) to and including the date when each Participating Holder shall have
received the re-commencement notice contemplated by Section 4.1(b) or copies of
the supplemented or amended prospectus contemplated by Section 4.1(f); and
     (c) promptly notify the Company after effecting the sale of any Registrable
Securities pursuant to a Registration Statement or otherwise.
          5.2. Each Holder shall comply at all times with the Company’s trading
policy for affiliates, as such policy may be amended and in effect from time to
time, if, in the opinion of the Company’s counsel, such Holder is deemed to be
an affiliate of the Company as such term is defined in Rule 12b-2 promulgated
under the Exchange Act.
     6. EXPENSES
     All expenses incident to the Company’s performance of or compliance with
the registration obligations set forth in Sections 3 and 4 of this Agreement,
including, without limitation, all registration, qualification and filing fees,
fees and expenses of compliance with securities or “blue sky” laws (including
fees and disbursements of counsel in connection with “blue sky” qualifications
of the Registrable Securities), printing expenses, messenger and delivery
expenses, expenses incurred in connection with securing and maintaining the
listing of the Registrable Securities on the NYSE or any other securities
exchange on which similar securities issued by the Company are then listed, fees
and disbursements of counsel for the Company and its independent certified
public accountants (including the expenses of any special audit or “comfort”
letters required by or incident to such performance) will be borne by the

9



--------------------------------------------------------------------------------



 



Company; provided, however, the Company shall not have any obligation to pay the
fees and disbursements of the Holders’ Special Counsel.
     7. INDEMNIFICATION
          7.1. Indemnification by the Company. The Company agrees to indemnify
and hold harmless, to the fullest extent permitted by law, each Participating
Holder , and its directors, officers, partners, employees, advisors and agents,
their respective Affiliates and each Person who controls (within the meaning of
the Securities Act) any of such Persons (collectively, “Holder Indemnified
Parties”) from and against any and all losses, claims, damages, expenses
(including, without limitation, reasonable fees of counsel) or other liabilities
(collectively, “Losses”) to which any such Holder Indemnified Party may become
subject under the Securities Act, Exchange Act, any other federal law, any state
or common law or any rule or regulation promulgated thereunder or otherwise,
insofar as such Losses are resulting from or arising out of or based upon any
untrue, or alleged untrue, statement of a material fact contained in any
Registration Statement, prospectus or preliminary prospectus (as amended or
supplemented) or any document incorporated by reference in any of the foregoing
or resulting from or arising out of or based upon any omission, or alleged
omission, to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of a prospectus, in light
of the circumstances under which they were made) not misleading. Notwithstanding
the foregoing, the Company shall not be liable to any Holder Indemnified Party
for any Losses that arise out of or are based upon (x) written information
provided by such Holder Indemnified Party expressly for use in the Registration
Statement, (y) sales of Registrable Securities by a Holder Indemnified Party to
a person to whom there was not sent or given, at or before the written
confirmation of such sale, a copy of the prospectus (excluding documents
incorporated by reference) or the prospectus as then amended or supplemented
(excluding documents incorporated by reference) and the Losses of such Holder
Indemnified Party resulting from an untrue statement or omission of a material
fact contained in such preliminary prospectus which was corrected in the
prospectus (or the prospectus as then amended or supplemented), or (z) any offer
or sale of Registrable Securities during a Blackout Period or during the period
that sales of the Registrable Securities are required to be discontinued
pursuant to Section 5.1(b). Notwithstanding the foregoing, such indemnity
obligation shall remain in full force and effect regardless of any investigation
made by or on behalf of the Holder Indemnified Parties and shall survive the
transfer of Registrable Securities by such Holder Indemnified Parties.
          7.2. Indemnification by the Participating Holders. Each Participating
Holder agrees, severally and not jointly, to indemnify and hold harmless the
Company, and its directors, officers, partners, employees, advisors and agents,
their respective Affiliates and each Person who controls (within the meaning of
the Securities Act or the Exchange Act) any of such Persons (collectively, the
“Company Indemnified Parties”) from any Losses to which such Company Indemnified
Party may become subject under the Securities Act, Exchange Act, any other
federal law, any state or common law or any rule or regulation promulgated
thereunder or otherwise, insofar as such Losses are resulting from or arising
out of or based upon any untrue, or alleged untrue, statement of a material fact
contained in any Registration Statement, prospectus or preliminary prospectus
(as amended or supplemented) or any document incorporated by reference in any of
the foregoing or resulting from or arising out of or based upon any omission, or
alleged omission, to state therein a material fact required to be stated therein
or necessary to

10



--------------------------------------------------------------------------------



 



make the statements therein (in the case of a prospectus, in light of the
circumstances under which they were made), not misleading, but only to the
extent that such untrue statement or alleged untrue statement, omission or
alleged omission is made in such Registration Statement, prospectus or
preliminary prospectus in reliance upon and in conformity with written
information furnished to the Company by or on behalf of such Participating
Holder and expressly intended for use in such Registration Statement, prospectus
or preliminary prospectus. Notwithstanding the foregoing, the liability of any
Participating Holder under this Section 7.2 shall be limited to the amount of
the net proceeds received by such Participating Holder in the sale giving rise
to such liability. The foregoing indemnity obligation shall remain in full force
and effect regardless of any investigation made by or on behalf of the Company
Indemnified Parties and shall survive the transfer of Registrable Securities by
such Participating Holder.
          7.3. Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder (each, an “Indemnified Party”) agrees to give prompt
written notice to the indemnifying party (each, an “Indemnifying Party”) after
the receipt by such person of any written notice of the commencement of any
action, suit, proceeding or investigation or threat thereof for which such
person will claim indemnification or contribution pursuant to this Agreement
(but the failure to give such notice will not affect the right to
indemnification or contribution hereunder unless and to the extent the
Indemnifying Party is materially prejudiced by such failure) and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to such Indemnified Party and payment of all
reasonable fees and expenses (regardless of whether it is ultimately determined
that an Indemnified Party is entitled to indemnification hereunder). Such
Indemnified Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of such Indemnified Party, unless the employment
of such counsel shall have been specifically authorized in writing by the
Indemnifying Party, the Indemnifying Party shall have failed to assume the
defense and employ counsel reasonably satisfactory to the Indemnified Party or
the named parties to any such action (including any impleaded parties) include
both such Indemnified Party and the Indemnifying Party and such Indemnified
Party shall have been advised by such counsel that there may be one or more
legal defenses available to it which are different from or additional to those
available to the Indemnifying Party (in which case, the Indemnifying Party shall
not have the right to assume the defense of such action on behalf of such
Indemnified Party, it being understood, however, that the Indemnifying Party
shall not, in connection with any one such action, or separate but substantially
similar or related actions in the same jurisdiction arising out of the same
general allegations or circumstances, be liable for the fees and expenses of
more than one separate firm of attorneys (in addition to any local counsel) for
all such Indemnified Parties, which firm (and local counsel) shall be designated
in writing by the Indemnified Parties and that all such reasonable fees and
expenses shall be reimbursed as they are incurred). An Indemnifying Party shall
not settle, compromise or consent to the entry of any judgment in any proceeding
without the Indemnified Party’s prior written consent, unless the terms of such
settlement, compromise or consent include an unconditional release of each
Indemnified Party from all liability or loss arising out of such proceeding or
unless the Indemnifying Party shall not have timely, and in any event within
sixty (60) days, responded to a request for such consent. The rights afforded to
any Indemnified Party hereunder shall be in addition to any rights that such
Indemnified Party may have at common law, by separate agreement or otherwise.

11



--------------------------------------------------------------------------------



 



          7.4. Contribution.
     (a) If for any reason the indemnification provided for in this Section 7 is
unavailable, or is insufficient, to hold harmless an Indemnified Party in
respect of any Losses, then the Indemnifying Party, in lieu of indemnifying the
Indemnified Party, shall contribute to the amount paid or payable by the
Indemnified Party as a result of such Losses in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party on the one
hand and the Indemnified Party on the other. The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, was made by, or relates to information supplied by, such
Indemnifying Party or Indemnified Party, and the Indemnifying Party’s and
Indemnified Party’s relative intent, knowledge, access to information and
opportunity to correct or prevent such action. The amount paid or payable by a
Party as a result of the Losses or other liabilities referred to above shall be
deemed to include, subject to the limitations set forth in Sections 7.1 and 7.2,
any legal or other fees or expenses reasonably incurred by such Party in
connection with any investigation or proceeding. The liability of any Holder
Indemnified Party under this Section 7.4 shall be limited to the amount of the
net proceeds received by such Holder Indemnified Party.
     (b) The Parties agree that it would not be just and equitable if
contribution pursuant to this Section 7.4 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding paragraph. No
person guilty of fraudulent misrepresentation (within the meaning of 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.
     (c) If indemnification is available under this Section 7, each Indemnifying
Party shall indemnify each Indemnified Party to the full extent provided in
Sections 7.1 and 7.2, as the case may be, without regard to the relative fault
of said Indemnifying Party or Indemnified Party or any other equitable
consideration provided for in this Section 7.4.
     8. REMEDIES
     In case any one or more of the covenants and/or agreements set forth in
this Agreement shall have been breached by any Party hereto, the Party or
Parties entitled to the benefit of such covenants or agreements may, except as
may otherwise be expressly provided in this Agreement, proceed to protect and
enforce their rights either by suit in equity and/or by action at law,
including, but not limited to, an action for damages as a result of any such
breach and/or an action for specific performance of any such covenant or
agreement contained in this Agreement. The rights, powers and remedies of the
Parties under this Agreement are cumulative and not exclusive of any other
right, power or remedy which such Parties may have under any other agreement or
law. No single or partial assertion or exercise of any right, power or remedy of
a Party shall preclude any other or further assertion or exercise thereof.

12



--------------------------------------------------------------------------------



 



      9. NOTICES
      Any notice required or permitted under this Agreement shall be given in
writing and shall be deemed effectively given upon personal delivery to the
Party to be notified, on the next Business Day after delivery to a nationally
recognized overnight courier service, when sent by confirmed facsimile if sent
during normal business hours of the recipient, or if not, then on the next
Business Day, or five (5) days after deposit with the United States Post Office,
by registered or certified mail, postage prepaid, and addressed to the Party to
be notified at the address or facsimile number indicated below for such party,
or at such other address as such Party may designate upon written notice to the
other Parties (except that notice of change of address shall be deemed given
upon receipt). Telephone numbers and e-mail addresses are provided herein for
convenience only, and communications by such means shall not constitute
effective notice hereunder.
(a) In the case of the Company:
Thor Industries, Inc.
419 West Pike Street
Jackson Center, Ohio 54334
Attn: Chief Executive Officer
Facsimile: 937-596-6539
Telephone: 937-596-6849
With a copy to:
Akin Gump Strauss Hauer & Feld LLP
One Bryant Park
New York, New York 10036
Attn: Ackneil M. Muldrow, III, Esq.
Facsimile: 212-872-1002
Telephone: 212-872-1000
Email: tmuldrow@akingump.com

  (b)   In the case of the Shareholder Representative to the address set forth
for such Shareholder Representative on Schedule 1.     (c)   In the case of the
Holders, at the addresses set forth on Schedule 1.

      10. MISCELLANEOUS
          10.1. Entire Agreement. This Agreement, together with the Stock
Restriction Agreement (where applicable) and the Purchase Agreement, constitutes
the entire agreement between the Parties with respect to the subject matter
hereof and supersedes all prior agreements and understandings, written or oral,
between the Parties with respect to the subject matter hereof.
          10.2. Amendments and Waivers. Any term of this Agreement may be
amended and the observance of any term of this Agreement may be waived (either
generally or

13



--------------------------------------------------------------------------------



 



in a particular instance and either retroactively or prospectively), only by an
instrument in writing and signed by the Company and the holders of a majority of
the Restricted Shares and Unrestricted Shares (voting together as a single
class); provided that no amendment that is materially adverse to a Holder shall
be effective against such Holder without such Holder’s written consent. The
waiver by any Party of a breach of any provision of this Agreement shall not
operate or be construed as a further or continuing waiver of such breach or as a
waiver of any other or subsequent breach. No failure on the part of any Party to
exercise, and no delay in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by any Party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.
          10.3. Successors and Assigns. Subject to the transfer restrictions set
forth herein, the terms and conditions of this Agreement shall inure to the
benefit of and be binding upon the respective successors and assigns of the
Parties; provided, however, the Holders may not transfer any of the registration
rights granted hereunder with respect to any Registrable Securities, except
(a) in connection with the transfer of such Registrable Securities (and if
applicable, in accordance with the Stock Restriction Agreement) and (b) in
compliance with the following conditions: (i) the transferee shall agree in
writing that it is bound by the terms of this Agreement and, if applicable, the
Stock Restriction Agreement and (ii) the Company is given prompt written notice
by such Holder of such transfer, stating the name and address of the transferee
and identifying the number of Registrable Securities that are the subject of the
transfer.
          10.4. Governing Law. This Agreement, including the validity hereof and
the rights and obligations of the Parties hereunder, the performance of the
transactions and obligations of the Parties hereunder, and all amendments and
supplements hereof and all waivers and consents hereunder, shall be construed in
accordance with and governed by the domestic substantive laws of the State of
New York without giving effect to any choice of law or conflicts of law
provision or rule that would cause the application of the domestic substantive
laws of any other jurisdiction.
          10.5. Severability. If any provisions of this Agreement as applied to
any Party or to any circumstance shall be adjudged by a court to be invalid or
unenforceable, the same shall in no way affect any other provision of this
Agreement, the application of such provision in any other circumstances or the
validity or enforceability of this Agreement.
          10.6. Captions. The headings and captions used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
          10.7. Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
          10.8. Several Obligations. The obligations of the Holders herein are
several and not joint. No Holder shall be responsible for the performance or
failure on the part of any other Holder to perform his, her or its obligations
hereunder.

14



--------------------------------------------------------------------------------



 



          10.9. Interpretation. This Agreement shall be construed reasonably to
carry out its intent without presumption against or in favor of any Party.
          10.10. Consent to Jurisdiction and Service of Process. Each Holder,
for itself, its personal representatives, legatees, heirs and assigns, hereby
consents to the personal jurisdiction of the courts of the County and State of
New York located in New York, New York and of the United States District Court
for the Southern District of New York, each as may have competent jurisdiction,
with respect to any dispute or controversy arising under or in connection with
this Agreement and agrees that process issued out of any such court or in
accordance with the rules of practice of such court may be served by mail or
other form of substituted service to such Holder at the address provided herein,
and that any actions therein may be consolidated in a single action. Each Holder
also agrees not to bring any dispute or controversy arising under or in
connection with this Agreement in any other court. Each Holder waives any
defense of inconvenient forum to the maintenance of any dispute or controversy
so brought and waives any bond, surety, or other security that may be required
of any other party hereto with respect such dispute or controversy. Nothing
contained herein shall be deemed to prevent the Company from effecting service
of process upon any Holder in any other manner permitted by law or from
commencing any action in any other court having competent jurisdiction.
          10.11. Certain References. Whenever the context may require, any
pronoun used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa. The terms “herein”, “hereof” or
“hereunder” or similar terms as used in this Agreement refer to this entire
Agreement and not to the particular provision in which the term is used. Unless
otherwise stated, all references herein to Sections, subsections or other
provisions are references to Sections, subsections or other provisions of this
Agreement.
[signature page follows]

15



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Parties hereto have entered into this
Registration Rights Agreement as of the date first written above.

          COMPANY: THOR INDUSTRIES, INC.
      By:   /s/ Peter B. Orthwein       Name:   Peter B. Orthwein       Title:  
Chief Executive Officer     HOLDERS: BRB RV INVESTMENTS, INC.
      By:   /s/ Brian R. Brady       Name:   Brian R. Brady       Title:  
President       TAH ASSETS, INC.
      By:   /s/ Timothy Arthur Hoffman       Name:   Timothy Arthur Hoffman    
  Title:   President       JMR ASSET, INC.
      By:   /s/ John Rhymer       Name:   John Rhymer       Title:   President  
    JNS ASSETS, INC.
      By:   /s/ Jack Culbertson       Name:   Jack Culbertson       Title:  
President  

 



--------------------------------------------------------------------------------



 



         

            /s/ Thomas Coley Brady
THOMAS COLEY BRADY

    /s/ Michael Creech
MICHAEL CREECH

    /s/ Dennis Donat
DENNIS DONAT

    /s/ Jeff Froschauer
JEFF FROSCHAUER

    /s/ Steve Johnson
STEVE JOHNSON

    /s/ David Jones
DAVID JONES

    /s/ John Leonard
JOHN LEONARD

    /s/ Scott Lytle
SCOTT LYTLE

    /s/ Rick Moreno
RICK MORENO

    /s/ David Partin
DAVID PARTIN
 

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT

 



--------------------------------------------------------------------------------



 



            CATTERTON PARTNERS VI, L.P.
      By:  Catterton Managing Partner VI, L.L.C.      Its:  General Partner     
  By:  CP6 Principals, L.L.C.       Its:  Managing Member            By:   /s/
Scott Dahnke       Name:   Scott Dahnke        Title:   Authorized Signatory   

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT

 



--------------------------------------------------------------------------------



 



            CATTERTON PARTNERS VI OFFSHORE, L.P.
      By:  Catterton Managing Partner VI, L.L.C.      Its:  General Partner     
      By:  CP6 Principals, L.L.C.      Its:  Managing Member            By:  
/s/ Scott Dahnke       Name:   Scott Dahnke        Title:   Authorized
Signatory   

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT

 



--------------------------------------------------------------------------------



 



            CP6 INTEREST HOLDINGS, L.L.C.
      By:  CP6 Principals, L.L.C.      Its:  Managing Member            By:  
/s/ Scott Dahnke       Name:   Scott Dahnke        Title:   Authorized
Signatory   

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT

 



--------------------------------------------------------------------------------



 



            CPVI COINVEST, LLC
      By:  Catterton Management Company, L.L.C.       Its:  Manager            
  By:  /s/ Scott Dahnke       Name:   Scott Dahnke        Title:   Authorized
Signatory   

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT

 



--------------------------------------------------------------------------------



 



EXHIBIT A
NOTICE ADDRESSES

      Names   Address and Facsimile
Heartland RV Holdings, L.P.
  c/o Heartland Recreational Vehicles, LLC
 
  1001 All-Pro Drive
 
  Elkhart, Indiana 46514
 
   
 
  Attention: Brian R. Brady
 
  Facsimile: (574) 262-5993
 
  with a copy to (which shall not constitute notice):
 
   
 
  Kirkland & Ellis LLP
 
  601 Lexington Avenue
 
  New York, NY 10022-4675
 
  Facsimile: (212) 446-6460
 
  Attention: Eunu Chun and Ariel Yehezkel
 
   
Catterton Partners VI, L.P.
  c/o Catterton Partners
Catterton Partners VI Offshore, L.P.
  7 Greenwich Office Park
CP6 Interest Holdings, L.L.C.
  599 W. Putnam Ave., Suite 200
CPVI Coinvest, LLC
  Greenwich, CT 06830
 
  Facsimile: (203) 629-4903
 
  Attention: David McPherson and Scott Dahnke
 
   
 
  with a copy to (which shall not constitute notice):
 
   
 
  Kirkland & Ellis LLP
 
  601 Lexington Avenue
 
  New York, NY 10022-4675
 
  Facsimile: (212) 446-6460
 
  Attention: Eunu Chun and Ariel Yehezkel
 
   
BRB RV Investments, Inc.
  3303 Greenleaf Blvd
 
  Elkhart, IN 46514
 
  Attention: Brian Brady
 
   
 
  with a copy to (which shall not constitute notice):
 
   
 
  Barnes & Thornburg LLP
 
  600 1st Source Bank Center
 
  100 North Michigan
 
  South Bend, Indiana 44601-1632
 
  Facsimile: (574) 237-1125
 
  Attention: Brian Lake

 



--------------------------------------------------------------------------------



 



      Names   Address and Facsimile
TAH Assets, Inc.
  10819 Volinia Drive
 
  Osceola, IN 46561
 
  Attention: Tim Hoffman
 
   
 
  with a copy to (which shall not constitute notice):  
 
  Barnes & Thornburg LLP
 
  600 1st Source Bank Center
 
  100 North Michigan
 
  South Bend, Indiana 44601-1632
 
  Facsimile: (574) 237-1125
 
   
Attention: Brian Lake
   
 
   
JMR Asset, Inc.
  89941 Shorelane Drive
 
  Lawton, MI 49065
 
  Attention: John Rhymer
 
   
 
  with a copy to (which shall not constitute notice):  
 
  Barnes & Thornburg LLP
 
  600 1st Source Bank Center
 
  100 North Michigan
 
  South Bend, Indiana 44601-1632
 
  Facsimile: (574) 237-1125
 
  Attention: Brian Lake
 
   
JNS Assets, Inc.
  20613 CR 8
 
  Bristol, IN 46507
 
  Attention: Jack Culbertson
 
   
 
  with a copy to (which shall not constitute notice):  
 
  Barnes & Thornburg LLP
 
  600 1st Source Bank Center
 
  100 North Michigan
 
  South Bend, Indiana 44601-1632
 
  Facsimile: (574) 237-1125
 
   
Attention: Brian Lake
   
Thomas Coley Brady
  14930 Boswell Ct
 
  Granger, IN 46530
 
   
Michael Creech
  55844 Ringneck Dr
 
  Osceola, IN 46561
 
   
Dennis Donat
  4000 E. Bristol St. Ste #3
 
  Elkhart, IN 46514

 



--------------------------------------------------------------------------------



 



      Names   Address and Facsimile
Jeffrey Froschauer
  22624 Remington Ct
 
  Elkhart, IN 46514
 
   
Steven Johnson
  54056 Bethany Dr
 
  Bristol, IN 46507
 
   
David Jones
  24664 Copper Ridge Dr
 
  Goshen, IN 46526
 
   
John Leonard
  60907 Ridgepoint Ct
 
  Elkhart, IN 46517
 
   
Scott Lytle
  54664 N Circle Dr
 
  Osceola, IN 46561
 
   
Rick Moreno
  14903 Hideaway Dr
 
  Vandalia, MI 49095
 
   
David Partin
  23809 Cole Street
 
  Elkhart, IN 46516
 
   
Terrence Brady
  1523 W. Montana Street, Unit 2
 
  Chicago, IL 60614
 
   
Ryan Brady
  911 W. Altgeld St. Unit 4E
 
  Chicago, IL 60614

 